Citation Nr: 1609054	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lung disorder.

2.  Entitlement to service connection for bilateral pes planus.
 
3.  Entitlement to service connection for dental treatment, including loss of teeth, to include as secondary to bilateral pes planus.
 
4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to bilateral pes planus.
 
5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral pes planus.
 
6.  Entitlement to service connection for a shoulder disorder, to include as secondary to bilateral pes planus.
 
7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder, to include as secondary to bilateral pes planus.
 
8.  Entitlement to a total rating based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

The Appellant and L.W.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Appellant served in the National Guard from July 6, 1969 to July 5, 1973, and served on active duty from July 6, 1973 to July 31, 1973.  These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions dated in June 2007 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

In the March 2012 Remand, the Board directed the RO to create a timeline of the Appellant's periods of active duty for training (ACDUTRA) and periods of inactive duty for training (INACDUTRA), and to associate this timeline with the record.  The Board is unable to locate any such timeline and is unable locate evidence indicating that the RO undertook efforts to create the timeline.  As such, the timeline was not available for review by the VA examiner, as required by the Board in the March 2012 Remand.

Additionally, in the March 2012 Remand, the Board instructed the RO to provide the Appellant with a VA examination, in part, to obtain an opinion as to whether the Appellant's bilateral pes planus is a congenital or developmental defect versus a congenital or developmental disease.  In August 2012, the Appellant underwent a VA examination.  In pertinent part, the examiner opined that the Appellant's bilateral pes planus is a "congenital or hereditary condition."  The examiner's use of the word "condition" does not address the determination of whether the Appellant's bilateral pes planus is a congenital or development defect versus disease.  The examiner did not otherwise render an opinion wherein this determination was addressed.

The August 2012 VA examiner indicated that the Appellant's service treatment records demonstrating complaints of back pain could not be located.  However, as discussed in the March 2012 Remand, the Board found a service treatment report, dated on July 21, 1973, demonstrating that the Appellant complained of a back ache.  Further, according to a July 22, 1973 service treatment record, the impression was acute low back pain, with a three-day history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

For the reasons discussed above, the Board finds that the RO did not substantially comply with March 2012 Remand directives and, thus, a remand of all the above-captioned claims is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must determine the specific dates of when the Appellant served on ACDUTRA versus INACDUTRA.  Based on this review, the RO must create a timeline of these dates, associate this timeline with the Appellant's electronic claims file, and specifically provide a copy of this timeline to the VA examiner for contemporaneous review.  This timeline is essential for proper adjudication of the Appellant's claims.

2.  The RO must locate the Appellant's service treatment records dated on July 21 and 22, 1973, showing that the Appellant complained of back symptoms.  These records must be identified so that they are available to the VA examiner for review.

3.  The RO must afford the Appellant a VA examination in order to address the salient issues with respect to the Appellant's claims.  The Appellant's electronic claims file must be made available to and reviewed by the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must then specifically address the following questions:

a. Is the Appellant's bilateral pes planus a congenital or development defect OR is it a congenital or development disease?

(i) If it is a congenital or development defect, did the Appellant experience a superimposed injury or disease during his National Guard or active Navy service?

(ii) If it is a congenital or development disease, was the Appellant's pes planus either first manifest during a period of ACDUTRA or active duty service, or aggravated beyond its natural course during a period of ACDUTRA or active Navy service?

(iii) If the answer is in the affirmative to either (i) or (ii), the examiner must opine as to whether the Appellant's current pes planus caused or aggravated a psychiatric disorder, to include PTSD and bipolar disorder; a cervical spine disorder; a lumbar spine disorder; a shoulder disorder; and/or a dental disorder, to include loss of teeth.

b. If the Appellant's bilateral pes planus is not a congenital or development defect or disease, did it pre-exist his military service?

(i) If it pre-existed his military service, was it aggravated beyond its natural course by his National or active Navy service?

(ii) If it did not pre-exist his military service, was the Appellant's bilateral pes planus due to an injury or disease during the Appellant's National Guard duty?

(iii) If it did not pre-exist his military service and was not due to an injury or disease during his National Guard duty, was it incurred in or due to his active Navy service?

(iv) If the answer is in the affirmative to (i), (ii), or (iii), the examiner must opine as to whether the Appellant's current pes planus caused or aggravated an acquired psychiatric disorder, to include PTSD and bipolar disorder; a cervical spine disorder; a lumbar spine disorder; a shoulder disorder; and/or a dental disorder, to include loss of teeth.

c. Is a low back disorder present? If so, is it related to the Appellant's July 1973 in-service complaints of back pain?

(i) If the examiner finds that a current back disorder is related to the Appellant's in-service complaints of back pain or otherwise related to his military service, the examiner must then opine as to whether the Appellant's back disorder caused or aggravated bilateral pes planus; an acquired psychiatric disorder, to include PTSD and bipolar disorder; a cervical spine disorder; a shoulder disorder; and/or dental disorder, to include loss of teeth.

d. If the examiner finds that the Appellant's bilateral pes planus and/or back disorder is/are related to his military service, and that his bilateral pes planus and/or back disorder caused or aggravated a dental condition, to include loss of teeth, the examiner must provide details as to that dental condition, including, but not limited to, date of onset, which teeth are missing, and relevant treatment history.

3.  The RO must notify the Appellant that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Appellant does not report for any scheduled examination, documentation must be obtained and associated with the Appellant's electronic claims file that shows that notice scheduling the examination was sent to the Appellant's last known address.  Documentation must also be obtained and associated with the Appellant's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

4.  Once the above action has been completed, the RO must re-adjudicate the Appellant's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Appellant until he receives further notice; however, the Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This Remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

